BROCK, Chief Judge.
In the opinion filed this date in Holbrook v. Holbrook, 38 N.C. App. 303, 247 S.E. 2d 923 (1978), we affirmed the ruling of the Forsyth County Court in which defendant-husband had filed his divorce and custody action that defendant-husband was a resident of Forsyth County at the time he commenced his action there. Because defendant-husband’s action in Forsyth County was properly maintained there, and because we held in that opinion that G.S. 50-13.5(f) conferred exclusive jurisdiction of all custody matters on the Forsyth County Court until a final judgment should be entered, the Guilford County Court was without jurisdiction to consider this independent custody action or matters arising therein. The order of the District Court, Guilford *310County, denying defendant-husband’s motion to dismiss is vacated, and this cause is remanded for entry of an order dismissing this action.
Vacated and remanded.
Judges Clark and Arnold concur.